Citation Nr: 1435784	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  11-04 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).
 
2.  Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Heather Vanhoose, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bridgid D.Cleary, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969, including service in the Republic of Vietnam from June 1968 to June 1969.  The Veteran died on November [redacted], 2011.  At the time of his death, this claim was pending.  The appellant is the Veteran's surviving spouse.  Pursuant to an August 2013 decision, she has been determined to be a proper substitute in this appeal.  See 38 U.S.C.A. § 5121A.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO).

The appellant testified at a Travel Board hearing before the undersigned in January 2014.  A transcript of the hearing is associated with the claims file.

In an October 2013 supplemental statement of the case (SSOC), the RO reopened the claim and denied the underlying issue of service connection.


FINDINGS OF FACT

1.  In a March 2001 decision, the Board denied service connection for PTSD.

2.  The evidence received since the March 2001 decision pertains to a basis for the prior denial and raises a reasonable possibility of substantiating the claim.

3.  An acquired psychiatric disability, to include PTSD and major depressive disorder, did not have its clinical onset in service and is not otherwise related to active service.


CONCLUSIONS OF LAW

1.  The March 2001 Board decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).

2.  New and material evidence has been received with respect to the claim of service connection for PTSD and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for an award of service connection for an acquired psychiatric condition, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110 , 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

In claims to reopen, VA must both notify a claimant of the evidence and information necessary to reopen the claim, as well as the evidence and information required to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy the above requirement, the Secretary must consider the bases for the denial in the prior decision and provide the claimant with a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were previously found insufficient.

The Board finds that the required notice was met through correspondence sent to the Veteran during the course of the claim.  See January 2010 letter.  The appellant is constructively aware of this notice, as she has been substituted for the Veteran for the purposes of this appeal.

Next, VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file, including the electronic evidence, contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his and his wife's statements in support of the claim are of record, including testimony provided at a January 2014 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the appellant's claim.

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the hearing the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to the specific details of the Veteran's claimed stressors.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.  Moreover, neither the appellant nor her representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


New and Material Evidence

The Veteran filed a claim for PTSD in December 1994, which was ultimately denied in a March 2001 Board decision.

The Veteran filed a claim to reopen in January 2009.

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  All evidence submitted by or on behalf of a claimant since the most recent final denial must be reviewed to determine whether the claim should be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

The March 2001 denial was based on a finding that the existing diagnosis of PTSD did not conform to the Diagnostic and Statistical Manual for Mental Disorders (DSM) criteria as it was based on unverified combat stressors.

Since the prior denial, the regulations concerning PTSD have been modified.  Currently, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  Thus, the new and material evidence will be addressed in light of this new avenue for service connection.

The evidence received since the March 2001 Board denial includes a December 2009 private psychiatric evaluation which confirmed the diagnosis of PTSD due to exposure to "combat-related traumatic events," which included the Veteran's fear that his life was in danger while in Vietnam and fear that someone else's life was in danger.  This new evidence raised a reasonable possibility of substantiating the claim as it relates to an unestablished element of the claim and the claim could be substantiated were a VA examination provided.  Shade v. Shinseki, 24 Vet. App. 110, 119 (2010).  

Accordingly, the Board concludes that the criteria for reopening the Veteran's claim of service connection for PTSD have been satisfied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.

Service connection for posttraumatic stress disorder (PTSD) requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

The Veteran's treatment records show diagnoses of PTSD and major depressive disorder.  Mental health professionals are experts and are presumed to know the DSM requirements applicable to their practice and to have taken them into account in providing a PTSD diagnosis.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  Additionally, the Board must consider the Veteran's description of the claim, symptoms described and the information submitted or developed in support of the claim, regardless of the diagnoses assigned.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the current diagnosis requirement is satisfied with regard to both diagnoses.

As noted above, the December 2009 private psychiatric evaluation which confirmed the diagnosis of PTSD due to exposure to "combat-related traumatic events," which included the Veteran's fear that his life was in danger while in Vietnam and fear that someone else's life was in danger.  While the Board finds this akin to fear of hostile military activity, the author of this opinion was not a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted.  As such, a VA medical opinion was sought.  Ultimately, the opinion obtained did not conclude that the Veteran meet the criteria for PTSD based on fear of hostile military or terrorist activity.  Specifically, this examiner noted that the private treatment records did not discuss and specific stress or elaborate on how current symptoms might be related to stressors.  Additionally, this examiner noted the Veteran's documented symptoms of "dreams about killing people other than Vietnamese" and "wanting to go back to Vietnam," which were not typical of PTSD.  Finally, this examiner found the PTSD diagnosis inappropriate for the Veteran because of the documented extensive history of alcohol and cannabis abuse, which could account for his other symptoms, and his documented mood disorder.  There is no other record from a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, that links the Veteran's fear of hostile military or terrorist activity to his symptoms.  Thus, the Veteran's condition does not qualify for service connection under the updated regulations of 38 C.F.R. § 3.304(f)(3).

The Veteran's service treatment records are silent with regard psychiatric complaints or treatment.  At the time of his December 1969 separation examination, no psychiatric abnormality was indicated.  In the accompanying report of medical history, the Veteran denied frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, nervous trouble of any sort, excessive drinking habit, and any drug or narcotic habit.  In his original November 1987 claim, the Veteran reported chronic depression, flashbacks, and nervous condition beginning in August 1979, ten years after his separation from service.  Thus, an in-service onset is not shown.

With regard to the alternate criterion of an in-service injury, the Veteran identified several in-service stressors related to combat in Vietnam.  See January 1995 statement.  Specifically, the Veteran reported enduring a heavy mortar during the Tet offensive.  See January 1995 statement.  In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The Veteran's his DD-214 does not show any indicia of combat service.  He did not receive any combat awards or ribbons.  His military occupational specialty was a wireman, which has no obvious combat-involvement connotation.  Thus, his lay statements alone are not sufficient proof of service connection.  Moreover, as combat was not shown, those records that relate the Veteran's psychiatric symptoms to combat are based on a faulty premise and are of little probative value.

VA has attempted to verify the Veteran's claimed stressors; however, the Veteran did not provided sufficient information regarding these events to enable an effective search.  This was reduced to writing in a March 2010 memorandum and the Veteran was informed of this in the March 2010 rating decision.  The Veteran did not submit the necessary information to allow for a search and did not submit any corroborating evidence.  Likewise, the appellant has not identified sufficient specifics of any in-service stressor to allow for a search.  Moreover, the Veteran's treatment records do not provide sufficient specifics of any in-service stressor to allow for a search.  Thus, these claimed stressors remain uncorroborated.

In a December 1987 letter, the Veteran' private psychiatrist stated that he had treated the Veteran for recurrent major depressive disorder for six years and that, by the Veteran's account, this condition was secondary to alcohol addiction that began in service.  This is inconsistent with his declaration in his December 1969 report of medical history.  Furthermore, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m).  By contrast, the inverse is eligible for service connection (i.e. alcohol abuse, which is a secondary result of an organic disease or disability, is not considered to be willful misconduct).  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3).  Thus, this opinion does not provide an avenue for the grant of service connection.

In some cases, service connection may be established through a demonstration of continuity of symptomatology.  This option, however, is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In this case, the appellant is not claiming service connection for any of the chronic disabilities listed in 38 C.F.R. § 3.309(a).  The only psychiatric disability listed in that regulation is psychosis.  The Veteran was not diagnosed with psychosis.  Thus, service connection cannot be established by continuity of symptomatology in this case.

The Board notes that VA recently amended its regulations to adopt the 5th edition of the Diagnostic and Statistical Manual for Mental Disorders.  The DSM-V does not modify the criteria for establishing a diagnosis of PTSD, and thus are inapplicable to this appeal.  In any event, the amended regulations themselves do not apply to cases which are pending before the Board.
 
As the preponderance of the evidence is against the appellant's claim, there is no reasonable doubt to resolve in her favor.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  For the reasons stated, the Board finds that service connection for an acquired psychiatric disorder is not warranted, and this claim is denied.


ORDER

New and material evidence having been received, the claim of service connection for PTSD is reopened.

Service connection for an acquired psychiatric condition, to include PTSD, is denied.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


